DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-20 are pending in the application, claims 15-20 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-14 in the reply filed on 31 October 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 31 October 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, and 14 of U.S. Patent No. 11,306,024 B2 (referred to herein as "Jin").  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a glass article with sub-surface hillocks.
Regarding Instant Claim 1:  Jin claims a glass article, comprising: a glass substrate comprising a thickness and a primary surface; and a textured region defined by the primary surface, wherein the textured region comprises a plurality of exposed, sub-surface hillocks, each hillock having a top surface and a base, the base located at a depth below the primary surface of the glass substrate, wherein the plurality of hillocks comprises an average lateral feature size from 0.01 µm to 3 µm and an average height from 5 nm to 200 nm, wherein the primary surface of the glass substrate is substantially planar, and further wherein the top surface of each of the hillocks is substantially planar and substantially parallel to the primary surface (claims 1 and 7 of Jin).
In the instant case, Jin claims "an average lateral size from 0.01 µm to 3 µm" and "an average height from 5 nm to 200 nm"; which overlaps the presently claimed ranges of "an average lateral size from 0.01 µm to 20 µm" and "an average height from 5 nm to 5000 nm".  Jin differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jin, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Instant Claim 2:  Jin claims the average lateral feature size is from 0.1 µm to 10 µm and the average height is from 1 nm to 1000 nm (claims 1 and 7 of Jin).
In the instant case, Jin claims "an average lateral size from 0.01 µm to 3 µm" and "an average height from 5 nm to 200 nm"; which overlaps the presently claimed ranges of "an average lateral size from 0.01 µm to 10 µm" and "an average height from 1 nm to 1000 nm".  Jin differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jin, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Instant Claim 3:  Jin claims the average lateral feature size is from 0.1 µm to 10 µm and the average height is from 5 nm to 400 nm (claims 1 and 7 of Jin).
In the instant case, Jin claims "an average lateral size from 0.01 µm to 3 µm" and "an average height from 5 nm to 200 nm"; which overlaps the presently claimed ranges of "an average lateral size from 0.01 µm to 10 µm" and "an average height from 5 nm to 400 nm".  Jin differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jin, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Instant Claim 4:  Jin claims that each of the hillocks has a mesa-like appearance with the top surface at a depth below the primary surface of the glass substrate and the base is substantially round in shape (claims 1, 3, 7, and 14).
Regarding Instant Claim 5:  Jin claims that the base of each hillock defines a moat in the primary surface (claims 1 and 4).
Regarding Instant Claim 6:  Jin claims that the glass substrate further comprises a compressive stress region that extends from the primary surface to a selected depth, and further wherein the compressive stress region comprises a minimum compressive stress (CS) of 200 MPa and a depth of compression (DOC) from 5 µm to 200 µm (claims 1 and 6 of Jin).
Regarding Instant Claim 7:  Jin claims a glass article, comprising: a glass substrate comprising a thickness and a primary surface; and a textured region defined by the primary surface, wherein the textured region comprises a plurality of exposed, sub-surface hillocks, each hillock having a top surface and a base, the base located at a depth below the primary surface of the glass substrate, wherein the plurality of hillocks comprises an average lateral feature size from 0.01 µm to 3 µm and an average height from 5 nm to 200 nm, wherein the glass article comprises a sparkle of less than 1% as measured by pixel power distribution (PPD) with a 140 pixels per inch (PPI) light source, wherein the primary surface of the glass substrate is substantially planar, and further wherein the top surface of each of the hillocks is substantially planar and substantially parallel to the primary surface (claim 7 of Jin).
In the instant case, Jin claims "an average lateral size from 0.01 µm to 3 µm" and "an average height from 5 nm to 200 nm"; which overlaps the presently claimed ranges of "an average lateral size from 0.01 µm to 20 µm" and "an average height from 5 nm to 5000 nm".  Jin differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jin, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Instant Claim 8:  Jin claims the average lateral feature size is from 0.1 µm to 10 µm and the average height is from 1 nm to 1000 nm (claims 7 and 8 of Jin).
In the instant case, Jin claims "an average lateral size from 0.01 µm to 3 µm" and "an average height from 5 nm to 200 nm"; which overlaps the presently claimed ranges of "an average lateral size from 0.01 µm to 10 µm" and "an average height from 1 nm to 1000 nm".  Jin differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jin, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Instant Claim 9:  Jin claims the average lateral feature size is from 0.1 µm to 10 µm and the average height is from 5 nm to 400 nm (claims 7 and 8 of Jin).
In the instant case, Jin claims "an average lateral size from 0.01 µm to 3 µm" and "an average height from 5 nm to 200 nm"; which overlaps the presently claimed ranges of "an average lateral size from 0.01 µm to 10 µm" and "an average height from 5 nm to 400 nm".  Jin differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jin, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Instant Claim 10:  Jin claims that the glass substrate further comprises a compressive stress region that extends from the primary surface to a selected depth, and further wherein the compressive stress region comprises a minimum compressive stress (CS) of 200 MPa and a depth of compression (DOC) from 5 µm to 200 µm (claims 7 and 9 of Jin).
Regarding Instant Claim 11:  Jin claims that the glass article further comprises a transmittance of at least 90% in the visible spectrum (claims 7 and 10 of Jin).
Regarding Instant Claim 12:  Jin claims that the glass article further comprises a transmittance haze from 0.1% to 10% (claims 7 and 11 of Jin).
Regarding Instant Claim 13:  Jin claims that the glass article further comprises a gloss from 70 to 120, as measured at a 60° incident angle (claims 7 and 12 of Jin).
Regarding Instant Claim 14:  Jin claims that each of the hillocks has a mesa-like appearance with the top surface at a depth below the primary surface of the glass substrate and the base is substantially round in shape (claims 7 and 14).

Claim Objections
Claims 2-4, 8, 9, and 14 are objected to because of the following informalities:
With Regards to Claim 2:  Instant claim 2 recites --the plurality of hillocks comprises an average lateral feature size from 0.1 µm to 10 µm and an average height from-- on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "the is from 0.1 µm to 10 µm and the[[an]] average height is from".
With Regards to Claim 3:  Instant claim 3 recites --the plurality of hillocks comprises an average lateral feature size from 0.1 µm to 10 µm and an average height from-- on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "the is from 0.1 µm to 10 µm and the[[an]] average height is from".
With Regards to Claim 4:  Instant claim 4 recites --the base substantially round in shape-- on line 3, which appears to be a typographical error; recommend correcting this to read as "the base is substantially round in shape".
With Regards to Claim 8:  Instant claim 8 recites --the plurality of hillocks comprises an average lateral feature size from 0.1 µm to 10 µm and an average height from-- on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "the is from 0.1 µm to 10 µm and the[[an]] average height is from".
With Regards to Claim 9:  Instant claim 9 recites --the plurality of hillocks comprises an average lateral feature size from 0.1 µm to 10 µm and an average height from-- on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "the is from 0.1 µm to 10 µm and the[[an]] average height is from".
With Regards to Claim 14:  Instant claim 14 recites --the base substantially round in shape-- on line 3, which appears to be a typographical error; recommend correcting this to read as "the base is substantially round in shape".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 2:  Instant claim 2 recites "an average height from 1 nm to 1000 nm" on lines 2 to 3.  Instant claim 1, from which claim 2 depends, recites "an average height from 5 nm to 5000 nm" on line 8.  In the instant case, claim 2 broadens the scope of the invention by lowering the lower limit of the range from 5 nm to 1 nm.  As such, the limitation of the claim is not further limiting the subject matter of the claim upon which it depends.
With Regards to Claim 8:  Instant claim 8 recites "an average height from 1 nm to 1000 nm" on lines 2 to 3.  Instant claim 7, from which claim 8 depends, recites "an average height from 5 nm to 5000 nm" on line 8.  In the instant case, claim 2 broadens the scope of the invention by lowering the lower limit of the range from 5 nm to 1 nm.  As such, the limitation of the claim is not further limiting the subject matter of the claim upon which it depends.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bazemore et al. (US 2016/0251259 A1) discloses the control of surface features on glass-ceramic articles.
Jin (US 2018/0215657 A1) discloses a transparent glass sheet with a textured surface with low sparkle.
Hancock, Jr. et al. (US 2018/0282201 A1) discloses a textured glass surface with sub-surface features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781